               Case 3:21-cv-01107 Document 1 Filed 03/05/21 Page 1 of 12



                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF PUERTO RICO


     JEREMY JOEL OTERO MARRERO                         CIVIL No. 21-1107

     Plaintiff

     V.

     CARIBBEAN RESTAURANTS, LLC; SALIDA
     35 INC; TRIPLE S Propiedad, Inc.;
     A,B,C CORPORATION; X,Y,Z INSURANCE                JURY TRIAL DEMANDED
     COMPANY; JOHN DOE; JANE DOE

     Defendants



                                          COMPLAINT

     TO THE HONORABLE COURT:

            COMES NOW, the Plaintiff, through the undersigned attorney,

     and before this Honorable Court respectfully alleges and prays:

                                      I. THE PARTIES

1.        Plaintiff, Jeremy Joel Otero Marrero, (“Jeremy”) is of legal

          age, single, United States citizen and domiciled in the State

          of Florida.    Jeremy was born on March 13, 1999.

2.        Caribbean     Restaurants    LLC,       (“Caribbean       Restaurants”)      by

          information     and   belief,     is    a    Limited      Liability     Company

          organized in the State of Delaware, with principal offices

          located in Puerto Rico.

3.        Caribbean     restaurants    is   the       owner   of,    master     franchise

          holder, franchisee, and/or operator of two restaurants each



                                              1
              Case 3:21-cv-01107 Document 1 Filed 03/05/21 Page 2 of 12



       under the Burger King and Church Chicken franchise, located in

       Almirante Norte Ward, in the vicinity of exit 35, Highway #

       22, Vega Baja, Puerto Rico on land and improvements leased

       from and belonging to Salida 35 Inc and/or another unknown

       defendant.

4.     Salida 35 Inc., is a Puerto Rico corporation duly organized in

       accordance with the Laws of Puerto Rico, that is the owner of,

       land   and   improvements,       and       is     the    landlord   for    certain

       restaurants under the Burger King and Church Chicken brand,

       leased to co-defendant Caribbean Restaurants located in the

       vicinity of exit 35, Puerto Rico State Highway # 22, Vega

       Baja, Puerto Rico.

     5. Co-Defendant,   TRIPLE    S     PROPIEDAD,            Inc.   (“TRIPLE    S”),   by

       information and belief, is an insurance company organized and

       existing under the laws of the Commonwealth of Puerto Rico,

       having its principal place of business in the District of

       Puerto Rico.

     6. At the time of the accident described in this complaint Triple

       S had in full force and effect, one or more insurance policies

       covering the legal liability of one or more of the named

       corporate    defendants    for     the          acts    and   omissions    alleged

       herein.




                                              2
               Case 3:21-cv-01107 Document 1 Filed 03/05/21 Page 3 of 12



     7. Triple S assigned the investigation of the accident described

       in this complaint to one or more independent adjusters, to

       include Dynamic Adjustment Bureau, who assigned claim number

       SSS – 389-5, on or about July 19, 2017.

8.     Upon information and belief, A,B, and C Corporations (“ABC”)

       are other companies        organized and existing under the Laws of

       Puerto    Rico,   having    their   principal       place    of   business    in

       Puerto Rico. At all relevant times herein, A,B, and C where

       the    owners,    operators,      suppliers,       maintenance      providers,

       landlords,     tenants,    and/or   lessors    of    the    place   where    the

       accident describe in this complaint occurred.

9.     Said unknow defendants, with the rest of the defendants, at

       the time and day of the accident were in charge or had control

       over     the   area   of   the   premises     or    were     responsible     for

       maintenance of the grease trap and/or the sidewalk where the

       accident suffered by plaintiff occurred.

10.    By information and belief, all defendants had control and were

       in charge of the maintenance of the sidewalk and surrounding

       areas to include the grease pit area next to the sidewalk and

       the    sidewalk   where    the   accident   suffered        by   plaintiff   and

       described in this complaint occurred.

11.    Upon information and belief X,Y,Z Insurance Companies (“XYZ”)

       are other unknown insurance companies, organized and existing

       under the laws of Puerto Rico, having their principal place of


                                           3
             Case 3:21-cv-01107 Document 1 Filed 03/05/21 Page 4 of 12



      business in Puerto Rico. Said insurance companies had in full

      force and effect one or more insurance policies covering the

      legal liability of one or more of the defendants for the acts

      and omissions alleged herein.

12.   John Doe & Jane Doe are fictitious names given to natural

      persons    that   upon   information   and   belief   were   the   owners,

      persons in charge of or had control over the area of the

      premises or were responsible for maintenance of the grease

      trap and/or the north sidewalk where the accident suffered by

      plaintiff occurred.

                                II. JURISDICTION

13.   This     Honorable   Court   has   subject   matter    jurisdiction    to

      entertain the instant case pursuant to 28 U.S.C. section 1332

      over state law claims arising under Articles 1802 and 1803 of

      the Puerto Rico Civil Code, Section 5141 et seq. of Title 31

      of the Laws of Puerto Rico Annotated, because this is a case

      or controversy between citizens of different states and the

      amount in controversy is in excess of seventy-five thousand

      dollars ($75,000.00), exclusive of interest and costs.

                 III. TOLLING OF THE STATUTE OF LIMITATIONS

14.   The accident that gives origin to the present case occurred on

      May 23, 2017.        At the time of the accident, Jeremy was a

      minor.     Jeremy turned twenty-one (21) years of age on March

      13, 2020. Pursuant to Articles 1802 and 1803 of the Civil Code


                                         4
              Case 3:21-cv-01107 Document 1 Filed 03/05/21 Page 5 of 12



      of Puerto Rico, 31 L.P.R.A. section 5141 and 5142, at the time

      of filling the present complaint, one year has not passed

      since plaintiff turned 21 years of age.


                         IV. THE FACTS AND THE DAMAGES


15.   On May 23, 2017, around 9PM, Jeremy was with friends leaving

      the Burger King business establishment located in Almirante

      Norte Ward, Vega Baja Puerto Rico next to exit 35.

16.   Plaintiff was walking on the north sidewalk next to the Burger

      King and slipped and abruptly fell due to a slippery grease

      like substance that was covering a large part of the sidewalk

      and surrounding green areas, suffering life changing damages

      because of the fall, particularly to his right side of his

      body: right shoulder, back and right leg and to his abdominal

      area.

17.   At the place of the accident, the area was very dark.

18.   Friends that were with Jeremy, assisted him to recover and

      accompanied him to his home.

19.   Jeremy,    in   the    company   of    his   mother,    shortly    after   the

      accident     visited     a   medical      facility     to   seek   emergency

      treatment and to evaluate the extent of the damages suffered.

20.   Because of the pain that persisted, Jeremy and his mother

      visited other medical facilities and doctors and eventually

      underwent physical therapy.


                                            5
               Case 3:21-cv-01107 Document 1 Filed 03/05/21 Page 6 of 12



21.   The damages suffered by Jeremy are permanent.

22.   Eventually Jeremy was diagnosed as suffering from diffused

      disk bulges with central protrusions, among other damages and

      damages to his abdominal area as a result of the fall.

23.   The circumstances under which Plaintiff was injured were such

      that his     injuries could          not have occurred            except     because      of

      Defendants' negligence.

24.   The aforesaid              accident            resulted          solely           from the

      negligence and carelessness of Defendants, and in no manner

      whatsoever due to any act or failure to act on the part of

      Jeremy.

25.   As a direct and proximate result of this accident, Jeremy

      suffered life changing damages.

26.   Jeremy was a talented baseball player that had played outside

      of Puerto Rico and was being sought by baseball scouts for a

      sports     scholarship       and     a    future    career       as   a     professional

      baseball player.           Jeremy was considered an outstanding pitcher

      before his accident.

27.   As   a   result      of    the   accident        and    because       of    the     damages

      suffered and the persisting pain, Jeremy had to abandon his

      plans     for    a     sports    scholarship           and   a    future         career   in

      baseball,       thus      changing       his    life     prospects         and     economic

      outlook for ever.




                                                 6
              Case 3:21-cv-01107 Document 1 Filed 03/05/21 Page 7 of 12



28.   Since     the    accident     and    because   of     the   persisting    pain,

      Plaintiff has been obligated to receive and undergo medical

      attention       and   care   for    his   injuries,    physical   therapy   and

      rehabilitation treatment, and to incur various expenses for

      said care.

29.   As a further result of this accident, Plaintiff has been unable

      to attend fully to his daily chores, duties, and occupations.

30.   Jeremy, because of his injuries and the associated pain, can

      no longer play baseball and had to abandon his aspirations of

      becoming a professional baseball player.

31.   Because    of    the    accident,     Jeremy   no     longer   enjoys    various

      activities and pleasures of life that he carried out prior to

      the accident, to include those associated with baseball.

32.   As a result of this accident, Plaintiff has suffered loss of

      earnings and the potential to generate income in his desired career.

33.   As a further result of the accident, Jeremy has thus suffered

      severe physical pain, aches, mental anguish, and humiliation,

      inconveniences, impairment, and loss of enjoyment of life's

      pleasures and various daily activities.

34.   The severe injuries, which are permanent in nature, changed

      forever Jeremy’s aspiration for a career as a professional

      baseball player.

35.   As a direct result of the accident, Plaintiff will continue to

      suffer of a significant permanent impairment that will affect


                                                7
             Case 3:21-cv-01107 Document 1 Filed 03/05/21 Page 8 of 12



      drastically      his   day-to-day   life    activities.    The       value   of

      Plaintiff’s past, present and future physical injuries and

      mental anguish is estimated in no less than ONE MILLON TWO

      HUNDRED AND FIFTY THOUSAND DOLLARS ($1,250,000.00).

36.   Present and future economic damages because of the accident

      are estimated in a sum of not less than THREE MILLION DOLLARS

      ($3,000,000.00).

37.   As a result of the accident, Plaintiff will continue to incur

      unwanted expenses that are reasonably estimated in excess of

      FIFTEEN THOUSAND DOLLARS ($15,000), an amount of money that is

      also owed to him.


                             V. DEFENDANTS’ LIABILITY

38.   Plaintiff incorporates herein by reference all previous averments of

      the complaint.

39.   At   all   times   relevant   hereto,      Defendants    owed    a    duty   to

      repair,     maintain,     correct,      inspect    and     otherwise         be

      responsible for the aforesaid sidewalk and grease trap area

      close to the sidewalk.

40.   All defendants had an obligation to ensure a safe and hazard

      free environment and otherwise be responsible to provide a

      safe and hazard free environment and otherwise be responsible

      for the care, custody, and/or control of the sidewalk and that




                                          8
             Case 3:21-cv-01107 Document 1 Filed 03/05/21 Page 9 of 12



      the   same    would    be   safe    for    transient          public,    including

      Plaintiff.

41.   Defendants    knew    and/or   should     have   known    that    not    providing

      adequate maintenance and upkeep to the grease trap equipment

      could result in an overflow that would spill into the sidewalk

      and surrounding green areas and cause a hazard condition.                     Yet,

      they failed to act in providing proper maintenance and upkeep to

      the same to avoid spillage and overflow. The overflow of the

      grease trap had occurred before the accident.

42.   The fall suffered by Jeremy was precisely caused by the grease

      like substance that emanated from the grease trap and for the

      lack of adequate lighting in the area that prevented Jeremy from

      noticing the slippery substance covering the sidewalk prior to

      his fall.

43.   At all times material hereto, the sidewalk upon which Plaintiff

      was walking was under Defendants exclusive care, custody and

      control.

44.   At    all    times    material     and    relevant       to    this     complaint,

      Defendants owned, leased, controlled, maintained, and/or had

      dominion of the north sidewalk, the surrounding land, and the

      grease trap located close to the side walk.

45.   At all times material hereto, Defendants were responsible for

      providing adequate light facilities to the area.                        Yet, they

      failed to provide adequate lighting, thus contributing with


                                           9
           Case 3:21-cv-01107 Document 1 Filed 03/05/21 Page 10 of 12



      their inaction to the occurrence of the accident. Plaintiff

      was not able to see the greasy substance on the sidewalk prior

      to the accident, since lighting was not adequate, thus being a

      contributing factor to the accident.

46.   The negligence and carelessness of all Defendants in the care,

      custody,     maintenance       or    control     of    the     aforementioned

      sidewalk, surrounding areas and grease trap consisted of the

      following:

          a. failing     to     supervise,        inspect,       correct    or    have

             corrected, the grease trap next to the north sidewalk.

          b. Not monitoring or failing to monitor the grease trap

             and    allowing        the   discharge    of    a    greasy,   slippery

             substance into the sidewalk which Defendants knew or

             should have known created a dangerous condition and

             hazard    to     the    transient     public    that   used    the   side

             walk, like Jeremy;

          c. failure to properly and adequately maintain the premises,

             in particular, the aforementioned grease trap and area

             of the sidewalk where Plaintiff fell;

          d. failure     to    warn       the    transient   public     and/or     the

             general public of the dangerous, hazardous condition

             of greasy like substances in the sidewalk, since other

             incidents involving discharge had                   occurred   prior to

             the accident;


                                            10
Case 3:21-cv-01107 Document 1 Filed 03/05/21 Page 11 of 12



e. failure    to     take   reasonable        precautions       against   the

  dangerous, hazardous and unsafe conditions on the sidewalk

  caused by the overflow of a greasy substance into the

  sidewalk and surrounding green areas;

f. failure to warn and/or to provide barricades in the

  area of the defective and/or dangerous condition to

  prohibit     the     transient       public    and/or members of the

  general · public from traversing in                  the    sidewalk    when

  grease was present;

g. failure to properly and adequately hire and/or instruct

  their      agents,     servants,          workmen,    employees     and/or

  representatives, of Defendants herein, as to safe and

  proper procedure for inspecting, maintaining, cleaning,

  correcting and repairing the grease trap to avoid spillage

  and the surrounding areas of the grease trap;

h. failure to act with due care and regard to the safety

  of others, in particular, Plaintiff;

i. failure     to      provide        and    maintain        proper   safety

  precautions and signs at said sidewalk;

j. failure to respond in a timely manner to an insecure

  or dangerous condition or situation upon said sidewalk;

k. failure to provide adequate light facilities in the

  sidewalk area.




                                 11
           Case 3:21-cv-01107 Document 1 Filed 03/05/21 Page 12 of 12



47.   Pursuant   to   Puerto   Rico   Law,   Triple   S   Propiedad,    A,B,C

      Corporations, X,Y,Z Insurance Companies, John Doe and/or Jane

      Doe, are jointly and severally liable for the damages claimed

      herein, with the rest of the defendants.

48.   Plaintiff demands trial by jury.

      WHEREFORE, it is respectfully requested that this Honorable

Court enter judgment for plaintiffs, for the relief demanded in the

complaint with the imposition of reasonable attorneys’ fees and

costs.

         RESPECTFULLY SUBMITTED, in San Juan, Puerto Rico, this 5th

      day of March, 2021.



  JENKS CARBALLEIRA LAW OFFICE
  Attorney for Plaintiff
  PMB 565
  1353 Luís Vigoreaux Ave.
  Guaynabo, PR 00966
  Tel. (787)439-3980
  S/Eduardo R. Jenks
  Eduardo R. Jenks
  USDC PR# 300110
  Email: edjenks@yahoo.com




                                      12
